Citation Nr: 1612068	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disability, claimed as secondary to service-connected tinnitus.
 
2.  Entitlement to service connection for bilateral hearing loss disability, claimed as secondary to service-connected tinnitus.


ATTORNEY FOR THE BOARD

R.M.K., Counsel








INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964. 

This appeal came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

When this case was most recently before the Board in September 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  Unfortunately, there has not been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, the Agency of Original Jurisdiction (AOJ) should account for the existence of the Veteran's paperless claims file in any future consideration of this claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand, the Board instructed the AOJ to obtain any outstanding evidence pertinent to the Veteran's claims, afford him a VA examination with an otolaryngologist for his claimed bilateral hearing loss, and afford him a VA examination for his claimed sleep disability.  Review of the evidence associated with Virtual VA and the VBMS does not show that any of the directives have been accomplished.  It would appear that the file was returned to the Board prematurely.

For the sake of brevity, the Board will not duplicate the discussion previously outlined in the September 2015 remand; however, a copy of the September 2015 remand must be provided to the VA examiners conducting the examinations outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.
 
2.  Then, all pertinent evidence of record must be made available to and reviewed by an otolaryngologist, to include a copy of the September 2015 remand.  The specialist should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss:

a) Is etiologically related to his in-service noise exposure;

b) Was caused by his service-connected tinnitus; or

c) Was permanently worsened by his service-connected tinnitus.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

Another examination of the Veteran should only be performed if deemed necessary by the examiner providing the opinion(s).
 
3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the claimed sleep disorder. 

All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of the September 2015 remand.  Based upon the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to any sleep disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's service-connected tinnitus. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 
 
4.  The AOJ should also undertake any other development it determines to be warranted.
 
5.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




